Citation Nr: 1707207	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-15 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right eye disability. 

3.  Entitlement to a total and permanent rating for the service-connected total right knee replacement, currently 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to November 1979 and from July 1980 to July 1984.  He had periods of active duty for training from February 1975 to June 1975 and from May 1989 to June 1989.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009 and August 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.   

In October 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a right eye disability and entitlement to a total and permanent rating for the service-connected total right knee replacement are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In active service, the Veteran was exposed to acoustic trauma due to noise from artillery and assignment in hazardous noise areas.      

2.  It is as likely as not that the Veteran's current tinnitus first manifested in active service and is due to the acoustic trauma in active service.   


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board is granting the claim for service connection for tinnitus, the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 

2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the U.S. Court of Appeals for Veterans Claims declared that tinnitus originating from acoustic trauma is also an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101 (2) (West 2014). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2016).  The definitional statute, 38 U.S.C.A. § 101 (24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training. 

The Court has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability or disease must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis: Service Connection for Tinnitus

The Veteran contends that he incurred tinnitus as a result of being exposed to artillery while stationed at Fort Polk.  He stated that he was stationed in field artillery and the repeated firing of weapons caused the ringing in his ears.  He stated that he was around weapons all the time.  See the June 2011 VA Form 9.  

At the October 2016 Board videoconference hearing, the Veteran stated that he actually first noticed the hearing symptoms when he first left the Infantry and switched back over to an artillery unit.  He stated that when he joined the artillery and he was in artillery training, they would go into the field all the time and they usually got to fire the weapon, a cannon, big tanks, like the 155 or the 8 inch, or the 109's.  He stated that they would fire those weapons and they were given earplugs, but those little small earplugs didn't really block off too much of the noise.  He stated that it occurred from there on, up to now and he still has ringing in his ears today.  The Veteran stated that the ringing in the ears was continuous since he first noticed it.  He stated that he did not report the symptoms to anybody because everybody was out there firing and everyone said they all had ringing in their ears too.  The Veteran indicated that he thought maybe it would go away, but it constantly kept going and kept going.  He stated that he never went on sick call because they were needed in the field.  He stated that when he got out of the military, he went to VA in 2010, they gave him hearing tests, and said he had some loss of hearing.  See the October 2016 Board Hearing Transcript, pages 3-5.  

The Board finds that the Veteran is competent to describe being exposed to loud noise, such as that caused by artillery.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  Service treatment records indicate that the Veteran was exposed to noise due to ammo or artillery, he was provided audio testing to establish a reference prior to initial duty in hazardous noise areas, and he was provided hearing protection.  See the June 1983 reference audiogram report.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

The Board finds that the evidence is in equipoise on the question of whether service connection for tinnitus is warranted.  The Veteran provided competent and credible lay evidence that he began to experience tinnitus in service and he has had constant recurrent tinnitus since service.  See the VA audiological examination reports dated in May 2010 and September 2013.  The Board finds that the Veteran's lay statements are credible as the Veteran consistently reported that the tinnitus symptoms began in service and have continued since service and the lay statements are consistent with his circumstances of service.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374, 375 (2002) (a veteran is competent to testify as to the presence of tinnitus).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

There is competent and credible evidence that weighs against the claim for service connection for tinnitus.  The May 2010 and September 2013 VA audiological examination reports indicate that the VA audiologists opined that the tinnitus was most likely due to hearing loss that is not related to active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim of service connection for tinnitus is granted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).

The record shows that the Veteran was afforded a VA general medical examination in May 2010 and his right eye was examined.  However, the Board finds that additional examination is necessary.  The Veteran claims that he is entitled to service connection for a right eye disability that was caused by injury in active service.  At the October 2016 Board videoconference hearing, the Veteran stated that he incurred a right eye disability in service when working in the artillery.  He stated that he injured his right eye looking through an eyeglass and into sunlight.  The Veteran indicated that he was told by a VA doctor that he had a hole burned into the back of his eye that is now healed.  See the October 2016 Board Hearing Transcript, pages 7-9.  In the June 2011 VA Form 9, the Veteran asserted that he had a right eye disability due to driving anti-personnel carriers in active service and being exposed to glare from the sun in active service.  

A March 1989 service exam indicates that the Veteran had a history of a hole in the retina in the 1970's.  Physical exam of the eye was normal.  Opthalmic exam notes "? hole in right retina."  The other service examination reports dated in October 1974 (enlistment exam), April 1984, March 1986 (reserve exam), January 1988 (reserve exam), and August 1989 (separation exam) do not show any findings pertinent to the right eye other than refractive error.  

A July 2005 VA eye clinic record indicates that the diagnosis was hyperope presbyopia.  The records note that the Veteran reported having blurry vision.  The Veteran reported that his last eye exam was more than 10 years ago.  He reported having a burn hole in the retina from the sun years ago in the 1970's and he could see a black speck in the right eye.  The Veteran also reported having glass removed from the right eye six to eight years ago.  Examination of visual acuity of the right eye was 20/40.  On slit lamp exam, an inferior scar on the right cornea was detected.  A May 2010 VA general medical examination report indicates that the Veteran had myopia and presbyopia.  VA eye clinic records dated in September 2014 indicate that glaucoma was suspected.   

The Board finds that the Veteran should be afforded a VA eye examination to determine whether he currently has a right eye disability that is related to his period of service.  The VA examiner should discuss the notation in service in March 1989 ("? hole in right retina"), the findings of a scar on the right cornea in July 2005, and the assessment of suspected glaucoma in 2014.   

In an April 2006 claim, the Veteran argued that a 100 percent permanent and total rating should be assigned to the service-connected right knee disability.  Generally, a total disability is considered to exist when a veteran experiences any impairment of mind or body that renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a).  Total disability may or may not be permanent.  38 C.F.R. § 3.340.  A permanent total disability exists where "impairment is reasonably certain to continue throughout the life of the disabled person."  38 C.F.R. § 3.340 (b).  In the April 2006 claim, the Veteran also argued that a total rating based upon individual unemployability (TDIU) was warranted.  

In a September 2006 rating decision, the RO denied entitlement to TDIU.  In a July 2009 rating decision, the RO denied entitlement to a permanent and total rating for the service-connected right knee disability.  The Veteran perfected an appeal of the July 2009 decision.  During the appeal, the Veteran filed a separate claims for TDIU in August 2009 and February 2011.  In January 2014, the RO granted entitlement to TDIU from September 6, 2012.  The RO indicated that this represents a full grant of a benefit sought on appeal.  

The Board finds that the issue of entitlement to a total and permanent rating for the service-connected right knee disability remains on appeal.  The grant of entitlement to TDIU from September 6, 2012 is a separate issue from the issue of entitlement to a permanent and total rating for the right knee disability under 38 C.F.R. § 3.340.  The Board notes that the Veteran testified as to this issue at the Board videoconference hearing in October 2016.  

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the appellant when additional pertinent evidence is received by the agency of original jurisdiction after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal has been certified and transferred to the Board.  In the present case, additional pertinent evidence for the permanent and total rating for the right knee issue has been associated with the file after the September 2010 statement of the case was issued and before the appeal was transferred to the Board in 2016.  The Board further notes that additional pertinent evidence for the issue of service connection for a right eye disability has been associated with the file after the January 2014 supplemental statement of the case was issued and before the appeal was transferred to the Board in 2016.  As the requirements of 38 C.F.R. § 19.31 have not been satisfied, a remand is required in order to ensure due process to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran a VA eye examination to determine the nature and etiology of all current right eye disabilities.  The examiner should report all current right eye diagnoses. 

For each diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the eye disorder was incurred in or is related to military service.  

Attention is invited to the Veteran's lay statements concerning the injury to the right eye in service and to the examination report in March 1989 which indicates that the Veteran had a history of a hole in the retina in the 1970's; physical exam of the eye was normal; and Opthalmic exam notes "? hole in right retina."  

Attention is also invited to the June 2005 VA eye clinic note which indicates that the Veteran reported having glass removed from the right eye six to eight years ago and slit lamp exam revealed an inferior scar on the right cornea.  The examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that any current scar of the right cornea was incurred in or is related to military service.  

The examiner should provide a complete rationale for each opinion rendered.

2.  Readjudicate the claims of service connection for a right eye disability and entitlement to a total and permanent rating for the service-connected right knee disability in light of all the evidence of record.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and he should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


